133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Freddy Antonio PICADO-LOPEZ, a.k.a. Freddy Picado, Petitioner,v.IMMIGRATION and NATURALIZATION SERVICE, Respondent.
Nos. 96-70827, Ami-cfx-mak.
United States Court of Appeals, Ninth Circuit.
Jan. 5, 1998.

1
Before:  D.W. NELSON and TASHIMA, Circuit Judges, and*ZILLY, District Judge.

ORDER

2
The motion, filed December 11, 1997, to vacate and remand this case to the Board of Immigration Appeals is hereby granted.


3
This order shall act as the mandate which shall issue forthwith.



*
 The Honorable Thomas S. Zilly, United States District Judge of the Western District of Washington, sitting by designation